Case 2:20-cv-01269-JDC-KK Document 16 Filed 11/16/20 Page 1 of 2 PageID #: 174




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                             LAKE CHARLES DIVISION

 PRESTON WALLACE SONNIER      * CIVIL ACTION NO. 2:20-CV-01269
                              *
                 PLAINTIFF    *
                              * JUDGE JAMES D. CAIN, JR.
 VERSUS                       *
                              *
                              * MAGISTRATE JUDGE
 NISSAN NORTH AMERICA, INC.,  * KATHLEEN KAY
 AUTOLIV ASP, INC., and GILES *
 AUTOMOTIVE, INC.             *
                              *
                 DEFENDANTS   *
****************************************************

                   DEFENDANT, NISSAN NORTH AMERICA, INC.’S
                  RULE 7.1 CORPORATE DISCLOSURE STATEMENT

       Nissan North America, Inc. (“NNA”) hereby files its Corporate Disclosure Statement

pursuant to Rule 7.1 of the Federal Rules of Civil Procedure.

       NNA is a California corporation and a wholly-owned subsidiary of Nissan Motor

Company, Ltd., (“NML”). NML owns 100% of the outstanding capital stock of NNA and is a

publicly held foreign corporation incorporated under the laws of Japan.
Case 2:20-cv-01269-JDC-KK Document 16 Filed 11/16/20 Page 2 of 2 PageID #: 175




                                              Respectfully submitted,

                                              /s/ Keith W. McDaniel
                                              KEITH W. McDANIEL, T.A. (Bar No. 17992)
                                              QUINCY T. CROCHET (Bar No. 30457)
                                              MARY W. DALE (Bar No. 35735)
                                              McCRANIE, SISTRUNK, ANZELMO,
                                                HARDY, McDANIEL & WELCH, LLC
                                              195 Greenbriar Boulevard, Suite 200
                                              Covington, LA 70433
                                              Telephone: (504) 831-0946
                                              Facsimile: (800) 977-8810
                                              Email: kmcdaniel@mcsalaw.com
                                              Email: qcrochet@mcsalaw.com
                                              Email: mdale@mcsalaw.com
                                              Attorneys for Nissan North America, Inc.

                                CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above and foregoing pleading has been filed

electronically with the Clerk of Court using the CM/ECF system. Notice of this filing will be sent

to all counsel by operation of the Court’s electronic filing system this 16th day of November, 2020.

                                              /s/ Keith W. McDaniel
